Lewis, P.,
delivered the opinion of the court:
The plaintiff in error was indicted in the county court of Eockingham county for petit larceny. He appeared and filed a plea of “once in jeopardy” for the same offence, which was after-wards, on the motio'n of the attorney for the commonwealth, stricken out by the court as insufficient in law. He thereupon tendered a second plea of the same nature, which the court rejected. And this action of the court he assigns as error.
From the transcript of the record which accompanies the petition, it does not appear that a final judgment has been pronounced in the case, or that the case has progressed further than the order of the court rejecting the second plea tendered by the defendant. In a criminal case, a writ of error lies only to a final judgment, and as no such judgment has been pronounced in the present case, it follows that the writ of error must he dismissed as improvidently awarded.
Writ of error dismissed.